Citation Nr: 1015476	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection a disability manifested 
by low back pain.

2.	Entitlement to service connection for avascular necrosis, 
bilateral hips, to include a disability manifested by hip 
pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1989 to July 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Decatur, Georgia Regional 
Office (RO), subsequently transferred to the Atlanta, 
Georgia, RO.

The issue of entitlement to service connection for avascular 
necrosis bilateral hips, to include a disability manifested 
by hip pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current low back disability was not incurred in 
service and is not related to service.


CONCLUSION OF LAW

The low back disability was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  38 
U.S.C.A §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In correspondence dated in March 2006, prior to the initial 
adjudication, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R.§ 3.159(b) (2009).  Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide. Although the Veteran was not provided with notice of 
the effective date and disability rating regulations, because 
service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the Veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a personal hearing.

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the Veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303; see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted for chronic disorders, such as 
arthritis, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The Veteran contends that his low back pain results from his 
military service in the Navy.  In-service medical records are 
negative for any complaints, findings, diagnosis, or 
treatment for a low back injury or disorder.  An October 1988 
entrance examination record reports that a physical exam 
indicated the Veteran was physically qualified for enlistment 
and the May 1993 separation examination record reported 
normal findings for the spine.  See in-service treatment 
records, dated October 1988 to May 1993.

Post-service treatment records indicate that the Veteran was 
first treated for low back pain in May 2004 by a private 
doctor, Dr. F. M. McElhannon, following a motor vehicle 
accident which occurred in April 2004.  According to Dr. 
McElhannon's private treatment records, an x-ray of the 
Veteran's back revealed a normal lumbar spine and there are 
no "obvious fractures."  See Dr. F. M. McElhannon private 
treatment records, dated May 2004 to June 2004.

Dr. McElhannon reported the Veteran's pain is in the 
posterosuperior iliac spine region on the right side where 
"palpation of that area is painful and causes pain running 
down his leg.  Straight leg raising is negative.  Reflexes 
are normal,  Stretch tests are normal.  There is no fracture 
that [he] can see."  He further stated there may be 
contusions in the Veteran's back, a lumbar strain, and "also 
the remote possibility that he could have a ruptured disc."  
In June 2004, there were no additional fractures found and 
Dr. McElhannon stated, "[c]linically, as far as his symptoms 
are concerned, [the Veteran] is better.  He does not have as 
much pain."  However, there is no indication the Veteran was 
diagnosed with any low back condition related to service.  
Id.

As there is no competent medical evidence of record of a 
diagnosis of a low back disorder or evidence of complaint, 
injury, or treatment for the low back during service, the 
Board concludes that the Veteran's claim for service 
connection for such is denied.
 
In addition, it is pointed out that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
law specifically limits entitlement to service connection to 
cases where disease or injury has resulted in disability.  38 
U.S.C.A. § 1110.  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  The evidence in this case shows no existence of a 
low back disability and denial of the claim is also warranted 
- in addition to the lack of treatment for back problems in 
service - on the basis that there is no current disability.  
With the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claims for service connection 
for a breast cancer and the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).


ORDER

Entitlement of service connection for a low back disability 
is denied.


REMAND

Unfortunately, a remand is also required in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).

As stated above, the United States Court of Appeals for 
Veterans Claims has held that, in order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson, supra.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.  

The Veteran contends that his current diagnosis of avascular 
necrosis of the bilateral hips began during service with 
symptoms of leg pain as early as 1989.  However, the due to 
the brevity of the separation examination and nature of this 
disorder, the Veteran claims that his condition is difficult 
to detect unless it is examined by orthopedic specialists.  
As a result, the Veteran underwent a total arthroplastry of 
the right hip.  See Veteran's Notice of Disagreement, dated 
June 2007.    

The Veteran's in-service treatment records report that in 
September 1989 the Veteran complained of and was treated for 
bilateral knee pain.  There is also a report that the Veteran 
was treated for a suspected cyst on his left leg.  The 
Veteran's entrance and separation examination are absent of 
any bilateral leg or hip pain and no abnormal conditions are 
reported.  See in-service treatment records.  However, as 
outlined below, additional evidentiary development is needed 
before appellate review may proceed on this claim.  

The post-service treatment records report that the Veteran 
was treated for knee pain by a private doctor, Dr. R. M. 
Robinson, at the Athens Regional Medical Center from October 
to December 2000.  The Veteran reported experiencing left 
knee problems for two to three years on the anterior aspect 
of his knee.  An October 2000 examination revealed the 
Veteran had a moderate amount of patellofemoral crepitus with 
biofacet tenderness of the patellae.  An x-ray found no 
obvious bony abnormality.  Dr. Robinson stated the Veteran 
may have paellofemoral facet syndrome and recommended 
treatment with straight leg raises, ice, moist heat to the 
area, and gentle, resistive exercises.  See Dr. R. M. 
Robinson private treatment records, dated October 2000 to 
December 2000.

As stated earlier, the Veteran was involved in a motor 
vehicle accident in April 2004.  Following the accident, the 
Veteran was treated by Dr. McElhannon for pain in his back 
and right hip.  In June 2004, Dr. McElhannon stated no 
fracture was found and an x-ray of the hip initially appeared 
to be normal but there were evidence of avascular necrosis in 
the right hip.  A June 2004 MRI of the right hip showed 
"severe avascular necrosis of the right hip and similar 
changes in the left hip but to a much less degree."  See Dr. 
McElhannon private treatment records. 

Dr. McElhannon expressed that the changes to the Veteran's 
hip "take a long time to show up, in the range of many 
years.  I do not think these changes are due to an accident 
in [April 2004].  He may not have been symptomatic, but the 
avascular necrosis was there before his accident... The basic 
problem was there to start with and would have become 
symptomatic at some time."  Dr. McElhannon reported that x-
rays taken in May 2004 were reviewed and noted that while 
there was good cartilage space, "there is a hint of early 
avascular necrosis, but it is impossible to call on plain 
films."  Id.  In August 2006, a right total hip arthroplasty 
was performed.  See Dr. O. M. Mahoney private treatment 
record, dated August 2004.

In order to give the Veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is necessary.  In this case, a VA 
examination has not been provided and given the evidence of 
record, the Board finds that an examination and opinion are 
necessary.  In addition, as noted above, the Veteran has not 
been provided with a notice pursuant to Dingess/Hartman.  
Therefore, one should be provided to the Veteran on remand.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should schedule the Veteran for 
a VA examination with an appropriate 
specialist(s) to determine the etiology 
of the Veteran's diagnosed avascular 
necrosis of the bilateral hips.  The 
examiner should review the Veteran's 
claims file, including his in-service 
and post-service treatment records.  
The Veteran's claims file should be 
made available to the examiner for 
review in conjunction with the 
examination, and such review must be 
noted in the examination report.  
        
Following an examination and a review 
of the claims file, the VA examiner 
should discuss whether it is at least 
as likely as not that this disorder is 
a result of the Veteran's military 
service.  The VA examiner is asked to 
specifically address Dr. McElhannon's 
June 2004 opinion.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.	Thereafter, the AMC should readjudicate 
the Veteran's claim.  Thereafter the 
Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


